Order dated September 9, 1940, unanimously reversed, with ten dollars costs and disbursements, and the motion granted to the extent of allowing fifteen dollars a week alimony pendente lite, and $200 counsel fee. Order dated October 1, 1940, unanimously reversed and the motion granted to the extent of allowing fifty dollars for counsel fee and disbursements, for the prosecution of the appeal from order of September 9, 1940. No opinion. Settle order on notice.' Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.